PER CURIAM.
It has become axiomatic under Florida sentencing law that a court may not depart from the guidelines without providing timely filed written reasons. Here, by supporting the departure only with oral reasons at the sentencing hearing, the trial court erroneously imposed a sentence one and one-half years in excess of the guidelines. Ree v. State, 565 So.2d 1329 (Fla.1990). The failure to support the departure deprives the trial court of the opportunity to impose the harsher sentence upon remand. Pope v. State, 561 So.2d 554 (Fla.1990). The judgment of conviction is affirmed, but the sentence is vacated and we remand for resentencing within the guidelines.
HARRIS, C.J., and W. SHARP and PETERSON, JJ., concur.